                      Case 1:20-cv-02274-VEC Document 12 Filed 07/17/20 Page 1 of 2




                                                                            USDC SDNY
                                                                            DOCUMENT

  MEMO ENDORSED
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 7/17/2020

                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                            BIANCA C. ISAIAS
Corporation Counsel                             100 CHURCH STREET                            Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                        P: (212) 356-4050
                                                                                                       bisaias@law.nyc.gov




                                                                     June 16, 2020



        VIA ECF

        Hon. Valerie E. Caproni
        Thurgood Marshall
        United States Courthouse
        40 Foley Square, Room 2201
        New York, NY 10007

                 Re: A.A., et al. v. N.Y.C. Dep’t of Educ., 20-cv-2274 (VEC) (OTW)

        Dear Judge Caproni,

                I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant in the above-referenced action wherein Plaintiffs seek, among
        other relief, attorneys’ fees, costs and expenses for legal work on an administrative hearing under
        the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this
        action.

                I write to respectfully request a 60-day extension of Defendant’s time to respond to the
        Complaint, from July 22, 2020 to September 22, 2020, and a corresponding adjournment of the
        conference scheduled for September 4, 2020 to November 4, 2020. Plantiffs have consented to
        this request. This is Defendant’s second request for an extension of time. The initial date for
        Defendant’s response was April 22, 2020. This Court granted Defendant’s first request for a 90-
        day extension of time to respond to the Complaint (ECF No. 9), given the COVID-19 pandemic
        and its impact on operations of the New York City Department of Education (“DOE”).

               Additionally, the City has experienced the sudden and mandated termination of the
        employment of five attorneys who handled all fees litigation under the Individuals with
        Disabilities Education Act, 20 U.S.C. §1400. This development arose as part of the fiscal impact
         Case 1:20-cv-02274-VEC Document 12 Filed 07/17/20 Page 2 of 2




the COVID-19 pandemic is having on the City. As incoming counsel it has taken additional time
to familiarize myself with the record and the matter. However, I am actively engaging with DOE
to resolve the claims as quickly as possible.

        The requested extension should, barring further extraordinary circumstances, provide the
parties with additional time to attempt to resolve this matter entirely. Therefore, Defendant
respectfully requests that its time to respond to the Complaint be extended to September 22,
2020.
        Thank you for considering this request.


                                                           Respectfully Submitted,



                                                           /s/

                                                           Bianca C. Isaias
                                                           Attorney for Defendant


cc:    Adam Dayan (via ECF) Attorney for Plaintiffs




               Application GRANTED. Defendants' time to respond is extended
               60 days. The IPTC is adjourned to November 6, 2020, at 10:00
               a.m. and all associated deadlines are adjourned accordingly.

               Further adjournments are unlikely.

               SO ORDERED.



                                           7/17/2020
               HON. VALERIE CAPRONI
               UNITED STATES DISTRICT JUDGE




                                               2
